In a coram nobis proceeding, defendant appeals: (1) from an order of the Supreme Court, Queens County, dated January 30, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Queens County, rendered December 13, 1961, after a non jury trial, convicting him of grand larceny in the first degree, and imposing sentence; and (2) from an order of said court, made January 31, 1964 upon reargument, which adhered to the original decision. The judgment of conviction was previously affirmed by this court (19 A D 2d 860) and leave to appeal was denied on December 6, 1963 by a Judge of the Court of Appeals. Appeal from order of January 30, 1964 dismissed. That order was superseded by the later order of January 31, 1964, granting reargument. Order of January 31, 1964 affirmed. It appears that on May 28, 1962, an order had been entered by this court granting the defendant permission to dispense with printing and assigning counsel to prosecute his appeal from the judgment of conviction. Notice of this order was sent to defendant, font such notice apparently did not reach him. However, upon the appeal from the judgment, defendant was represented by assigned counsel and, in addition, he submitted his own brief. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.